UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA [ata

No. 13-cr-167 (RJS)

ORDER
FRANKLIN NUNEZ,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:
IT IS HEREBY ORDERED THAT, by March 23, 2020, the parties shall file a joint letter

setting forth their positions as to the next steps required in this action and the appropriate term of

supervised release.

 

SO ORDERED.
Dated: March 6, 2020
New York, New York 7
HARD J. SULLIVAN

UNITED STATES CIRCUIT JUDGE
